DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant’s arguments and amendments submitted 3/1/22 have been fully and carefully considered.
The claim amendments and arguments 3/1/22 have removed the claim interpretation under 35 USC 112(f).
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments on 3/1/22.
Applicant has amended subject matter indicated as allowable into the independent claims, therefore the claim rejections under 35 USC 103 are withdrawn.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 1 and 14, the prior art does not teach or fairly suggest the system or method of using a kettle reboiler, comprising: a shell; a liquid reservoir defined within the shell to contain a first process fluid; a tube bundle positioned within the liquid reservoir and at least partially submergible in the first process fluid, the tube bundle being configured to circulate a second process fluid that causes the first process fluid to boil and discharge a vapor-liquid mixture; a liquid-vapor separation assembly positioned in the shell and including: a separation deck; and a plurality of separation devices mounted to the separation deck, each separation device being operable to de-entrain liquid from the vapor-liquid mixture and discharge a vapor; and a vapor outlet nozzle coupled to 
Echols (US 4,629,481), as previously relied upon is regarded as the closest relevant prior art, Echols teaches a boiler 8, comprising: a shell 10 (Fig 1, C3:L6); a liquid reservoir (evaporator section 12) defined within the shell 10 to contain a first process fluid (outside of tube bundle 16); a tube bundle 16 positioned within the liquid reservoir and at least partially submergible in the first process fluid, the tube bundle 16 being configured to circulate a second process fluid that causes the first process fluid to boil and discharge a vapor-liquid mixture (“Feedwater enters the unit through a nozzle 26 located in steam drum section 14, and is distributed by a feedwater ring 28 into a downcomer annulus formed by the tube bundle wrapper 30 and steam generator shell 10. The feedwater mixes with recirculation flow and enters tube bundle 16 near the tube sheet 32. Boiling occurs as the fluid rises in tube bundle 16, forming a steam-water mixture. Most of the entrained water from the steam is removed by primary separator assembly 18, which includes a cluster of modular centrifugal moisture separators 34”, Fig 1, C3:L15-26, it is understood that a second process fluid is necessarily providing heat via the inside of the tube bundle 16); a liquid-vapor separation assembly 18 positioned in the shell and including: a separation deck 58/60; and a plurality of separation devices 34 mounted to the separation deck 58/60, each separation device being operable to de-entrain liquid from the vapor-liquid mixture and discharge a vapor (see Figs 1-4, C3:L23-46, C4:L16-17); and a vapor outlet nozzle coupled to the shell to receive the vapor discharged from the plurality of separation devices (see top outlet of Fig 1). Echols does not teach one or more ribs provided on an inner wall of the inner shell and extending into the central flow passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772